Order entered May 14, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00178-CR

                                   JEFFREY KING, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the County Criminal Court No. 9
                                   Dallas County, Texas
                             Trial Court Cause No. 10-13223

                                             ORDER
       Appellant’s May 9, 2013 motion for a second extension of time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order. The Court will not grant any further extensions. If appellant does not file his

brief within the extended time period, the appeal will be abated for a hearing in the trial court.


                                                        /s/   LANA MYERS
                                                              JUSTICE